Case 2:20-cv-01314-ODW-SK Document 28 Filed 07/20/20 Page 1 of 12 Page ID #:539




 1                                                                                       O
                                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8
                        United States District Court
 9
                        Central District of California
10
11   ERIC SANVELIAN,                             Case № 2:20-cv-01314-ODW (SKx)
12                     Plaintiff,
13                                               ORDER DENYING DEFENDANT
          v.
                                                 RYDER TRUCK RENTAL, INC.’S
14   RYDER TRUCK RENTAL, INC. et al.,            MOTION TO DISMISS OR STRIKE
15                                               [14]; GRANTING PLAINTIFF’S
                       Defendants.
                                                 MOTION TO REMAND [15]
16
17
18                                  I.   INTRODUCTION
19        Plaintiff Eric Sanvelian (“Sanvelian”) initiated this action in the Superior Court
20   of California against Defendants Ryder Truck Rental, Inc. (“Ryder”), Andre
21   Guillaume, and Danny Zwerling (“Defendants”). (See Notice of Removal (“NOR”)
22   Ex. 1 (“Compl.”), ECF No. 1-1.) After Sanvelian dropped Guillaume and Zwerling
23   from the pleadings, Ryder removed based on diversity jurisdiction and Sanvelian
24   amended his complaint to re-add the two diversity-destroying Defendants.          (See
25   generally NOR 1, 5, ECF No. 1; Third Am. Compl. (“TAC”), ECF No. 7.) Now
26   pending before the Court are Ryder’s Motion to Dismiss or Strike Sanvelian’s TAC
27   and Sanvelian’s Motion to Remand the case to state court (“Motions”). (Mot. to
28   Dismiss (“MTD”), ECF No. 14; Mot. to Remand (“MTR”), ECF No. 15.)
Case 2:20-cv-01314-ODW-SK Document 28 Filed 07/20/20 Page 2 of 12 Page ID #:540




 1          Although Sanvelian filed the TAC without first seeking leave from the Court,
 2   the Court determines that it would have allowed the amendment and joinder of the two
 3   non-diverse Defendants under 28 U.S.C § 1447(e). For the reasons discussed below,
 4   the Motion to Dismiss or Strike the TAC is DENIED. Because complete diversity
 5   does not exist in the TAC, the Motion to Remand is GRANTED.1
 6                                    II.       BACKGROUND
 7   A.     Factual Allegations2
 8          Sanvelian is a resident of Los Angeles, California. (TAC ¶ 3.) Ryder is a
 9   Florida corporation with its principal place of business in Miami, Florida which does
10   business and employs individuals in Los Angeles, California. (TAC ¶ 4.) Guillaume
11   and Zwerling are residents of Los Angeles, California. (TAC ¶¶ 5–6.)
12          On or about May 8, 2019, Ryder hired Sanvelian, an Armenian-American male,
13   as a licensed technician. (TAC ¶¶ 13–14.) Sanvelian was a diligent, competent, and
14   hard-working employee, with an outstanding record of achievement. (TAC ¶ 13.)
15   However, Sanvelian’s coworkers targeted him due to his race. (TAC ¶ 15.)
16          Sanvelian’s fellow technicians called him an “Armenian faggot,” “rat,” and
17   other racial and homophobic slurs. (TAC ¶ 21.) They also threatened him with
18   physical violence. (TAC ¶ 22.) For example, on one occasion, another technician
19   pointed his finger in Sanvelian’s face and told him to “watch [his] f[*****]g attitude”
20   in an aggressive manner. (TAC ¶ 21.) On another occasion, someone broke into
21   Sanvelian’s locker and stole his uniforms, forcing him to work an entire day in an
22   oil-drenched uniform and causing a rash that required medical treatment. (TAC ¶ 21.)
23          Sanvelian notified upper management—supervisors Guillaume and Zwerling—
24   of each instance of harassment verbally and in writing. (TAC ¶ 23.) They took no
25
26   1
       Having carefully considered the papers filed in connection with the Motions, the Court deemed the
27   matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
     2
       Although the Court has yet to determine whether Sanvelian’s Second Amended Complaint
28   (“SAC”) or TAC is the operative pleading, the factual allegations are identical in both. Accordingly,
     the Court draws the factual allegations from the TAC.



                                                      2
Case 2:20-cv-01314-ODW-SK Document 28 Filed 07/20/20 Page 3 of 12 Page ID #:541




 1   action. (TAC ¶ 23.) On or about July 17, 2019, Sanvelian told Zwerling he could no
 2   longer endure the harassment and bullying he was experiencing at Ryder and resigned.
 3   (TAC ¶ 24.) Following Sanvelian’s resignation, Zwerling commented that Sanvelian
 4   was a “complainer and cocky” and “these Armenians are like that.” (TAC ¶ 25.)
 5         Sanvelian alleges that Ryder’s, Guillaume’s, and Zwerling’s harassment was
 6   sufficiently severe and pervasive as to alter the conditions of his employment and
 7   created a hostile, intimidating, and abusive work environment.           (TAC ¶ 43.)
 8   Sanvelian alleges Defendants permitted such a hostile work environment to exist and
 9   retaliated against him after he complained about the harassing behavior. (TAC ¶ 43.)
10   B.    Procedural History
11         On October 29, 2019, Sanvelian commenced this action against Defendants
12   Ryder, Guillaume, and Zwerling in the Los Angeles County Superior Court. (NOR 2–
13   3; see Compl.) Sanvelian stated seven claims against the three Defendants in the
14   Complaint’s caption, but pleaded only five claims in the body of the Complaint,
15   including: (1) discrimination on the basis of race in violation of the California Fair
16   Employment and Housing Act (“FEHA”); (2) retaliation in violation of the FEHA;
17   (3) retaliation in violation of the California Labor Code; (4) wrongful termination in
18   violation of public policy; and (5) failure to prevent discrimination, retaliation, and
19   harassment in violation of the FEHA. (Compl. ¶¶ 27–86.) Two days later, Sanvelian
20   filed a First Amended Complaint (“FAC”) and removed the factually unsupported
21   sixth and seventh claims. (NOR 3, Ex. 2 (“FAC”) 1, ECF No. 1-2.) The FAC was the
22   same as the Complaint in all other respects.
23         On January 30, 2020, Sanvelian filed the SAC, in which he added a sixth claim
24   against Ryder for harassment in violation of the FEHA and removed Guillaume and
25   Zwerling as defendants. (NOR 5, Ex. 3 (“SAC”), ECF No. 1-3.) Ryder then removed
26   the action to this Court. (NOR 1.) Ryder argues that complete diversity exists in the
27   SAC because Sanvelian dropped the non-diverse Defendants, Guillaume and
28   Zwerling. (NOR 5.)




                                                3
Case 2:20-cv-01314-ODW-SK Document 28 Filed 07/20/20 Page 4 of 12 Page ID #:542




 1         Two days later, Sanvelian filed a TAC. (See generally TAC.) The TAC
 2   contains the same claims and factual allegations as the SAC, the only difference being
 3   Sanvelian again lists Zwerling and Guillaume as defendants. (Compare SAC with
 4   TAC.) Sanvelian did not seek leave to file the TAC.
 5         Ryder moves to dismiss or strike Sanvelian’s TAC. (MTD 1.) Ryder argues
 6   that Sanvelian filed the TAC for the sole purpose of destroying the Court’s subject
 7   matter jurisdiction. (MTD 1.) In response, Sanvelian moves to remand the action to
 8   state court on grounds including that the Court lacks subject matter jurisdiction
 9   because the parties in the TAC are not completely diverse. (MTR 9.)
10                  III.      REQUEST FOR JUDICIAL NOTICE
11         Along with the Motion to Dismiss or Strike, Ryder requests the Court take
12   judicial notice of several documents associated with Noel J. Mijares v. Ryder Truck
13   Rental, Inc., Case No. 2:20-cv-01328-MWF (KSx) (C.D. Cal.). (Req. for Judicial
14   Notice (“RJN”) 2–3, ECF No. 14-2.)         The Court may take judicial notice of
15   proceedings in other courts “if those proceedings have a direct relation to matters at
16   issue.” United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007) (quoting United
17   States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248
18   (9th Cir. 1992)); Holder v. Holder, 305 F.3d 854, 866 (9th Cir. 2002) (taking judicial
19   notice of California Court of Appeal opinion and briefs). However, the Court does not
20   rely on the proffered court documents to resolve the present Motions, nor would they
21   affect the outcome. Therefore, the Court DENIES Ryder’s RJN.
22                               IV.       DISCUSSION
23   A.    Motion to Dismiss or Strike the Third Amended Complaint
24         Ryder requests that the Court dismiss or strike Sanvelian’s TAC pursuant to 28
25   U.S.C. § 1447(e) and Federal Rule of Civil Procedure (“Rule”) 12(f). (Notice of
26   MTD 1, ECF No. 14.) Ryder argues that Sanvelian’s TAC is an “undisguised effort to
27   destroy the Court’s subject matter jurisdiction,” and the joinder of the non-diverse
28   Defendants after removal should not be afforded the permissive standard for




                                               4
Case 2:20-cv-01314-ODW-SK Document 28 Filed 07/20/20 Page 5 of 12 Page ID #:543




 1   amendment under Rule 15. (Notice of MTD 1; MTD 4.) However, as Sanvelian did
 2   not request leave to file the TAC, the Court must first determine whether the TAC is
 3   properly before the Court before evaluating whether the joinder is appropriate.
 4         1.     Sanvelian Improperly Filed the Third Amended Complaint
 5         Sanvelian argues that he was authorized to file the TAC as a matter of right
 6   under Rule 15(a)(1)(B).       (See Opp’n to MTD (“Opp’n MTD”) 3, ECF No. 17.)
 7   Sanvelian is incorrect.
 8         Rule 15 states that a party may amend its pleading once as a matter of course.
 9   Fed. R. Civ. P. 15(a)(1). If a party has already used or waived its right to amend once
10   as a matter of course, further amendment requires consent of the opposing party or
11   leave of the court.       Id. 15(a)(2).   The requirements in Rule 15(a)(2) apply to
12   amendments after an action is removed because the federal court “treats everything
13   that occurred in the state court as if it had taken place in federal court.” Carvalho v.
14   Equifax Info. Servs., LLC, 629 F.3d 876, 887 (9th Cir. 2010) (quoting Butner v.
15   Neustadter, 324 F.2d 783, 785 (9th Cir. 1963)). Therefore, if a plaintiff has already
16   amended his pleading once as a matter of right in state court, he may not do so again
17   in federal court. Howell v. City of Fresno, CV F-07-371-OWW (TAG), 2007 WL
18   1501844, at *2 (E.D. Cal. May 23, 2007).
19         Here, Sanvelian filed his Complaint in state court on October 29, 2019.
20   (NOR 2.) Sanvelian then filed two amended complaints on October 31, 2019 and
21   January 30, 2020. (NOR 3–5.) Thus, Sanvelian exhausted his option to amend his
22   pleading once as a matter of right while the action was in state court. After removal,
23   Rule 15(a)(2) required Sanvelian to seek leave of court or written consent from Ryder
24   to file the TAC. As Sanvelian did neither, he improperly filed the TAC.
25         Usually, “[w]here an amended pleading cannot be made as of right and is filed
26   without leave of court or consent of the opposing party, it is without legal effect.”
27   Gengler v. United States, 463 F. Supp. 2d 1085, 1093 (E.D. Cal. 2006). However,
28   under some circumstances, courts may allow an amendment even though no request




                                                  5
Case 2:20-cv-01314-ODW-SK Document 28 Filed 07/20/20 Page 6 of 12 Page ID #:544




 1   was made. See United States v. $11,500.00 in U.S. Currency, 710 F.3d 1006, 1013
 2   (9th Cir. 2013) (“[T]he absence of a formal motion for leave to amend does not
 3   preclude the district court from granting it.”).      Improper amendments may be
 4   permitted when “the court would have granted leave to amend if it had been sought
 5   and none of the parties would be prejudiced by allowing the change.” Rouchon v. Cty.
 6   of Los Angeles, No. 2:18-CV-10029-VAP (MAAx), 2019 WL 8755120, at *2 (C.D.
 7   Cal. Nov. 26, 2019).
 8         Here, striking the TAC would set off a series of events—including a new round
 9   of motions and briefings—that would unnecessarily prolong the Court’s decision-
10   making process. See Wolff-Bolton v. Manor Care-Tice Valley CA, LLC, No. 17-CV-
11   02405-JSC, 2017 WL 2887857, at *4 (N.D. Cal. July 7, 2017) (finding that striking
12   the complaint would require the court to “deny the motion to remand, and then decide
13   the issue after Plaintiffs file a formal motion for leave to amend and another motion to
14   remand”). This would be inconsistent with Rule 1 of the Federal Rules of Civil
15   Procedure, which commands courts “to secure the just, speedy, and inexpensive
16   determination of every action and proceeding.” Fed. R. Civ. P. 1. Therefore, the
17   Court considers whether it would have granted leave to file the TAC had Sanvelian
18   properly requested it.
19         2.     The Court Would Have Granted Leave to File the TAC
20         Generally, Rule 15 advises that “leave shall be freely given when justice so
21   requires.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir.
22   2003); see Fed. R. Civ. P. 15(a)(2). But, amending to join a defendant from the same
23   state as the plaintiff, as Sanvelian seeks to do here with Zwerling and Guillaume,
24   “deprives the district court of original diversity jurisdiction.” Exxon Mobil Corp. v.
25   Allapattah Servs., Inc., 545 U.S. 546, 553 (2005). Diversity-destroying amendments
26   are thus scrutinized more closely than other types of amendments. See Desert Empire
27   Bank v. Ins. Co. of N. Am., 623 F.2d 1371, 1376 (9th Cir. 1980) (urging the district
28   court to carefully consider the plaintiff’s motive for joining a non-diverse defendant




                                                6
Case 2:20-cv-01314-ODW-SK Document 28 Filed 07/20/20 Page 7 of 12 Page ID #:545




 1   after removal). Courts evaluate such amendments under the standard set by 28 U.S.C.
 2   § 1447(e). IBC Aviation Servs., Inc. v. Compania Mexicana de Aviacion, S.A. de C.V.,
 3   125 F. Supp. 2d 1008, 1010–11 (N.D. Cal. 2000).
 4         Under § 1447(e), “[i]f after removal the plaintiff seeks to join additional
 5   defendants whose joinder would destroy subject matter jurisdiction, the court may
 6   deny joinder, or permit joinder and remand the action to the State court.” See also
 7   Clinco v. Roberts, 41 F. Supp. 2d 1080, 1087 (C.D. Cal. 1999) (explaining that
 8   § 1447(e) “gives the court discretion to consider the propriety and fairness of allowing
 9   [the] amendment”).
10         When analyzing whether a diversity-destroying amendment should be permitted
11   or denied under § 1447(e), courts weigh the following six factors:
12
           (1) whether the new defendants should be joined under Fed. R. Civ.
13         P. 19(a) as “needed for just adjudication”; (2) whether the statute of
14
           limitations would preclude an original action against the new defendants
           in state court; (3) whether there has been unexplained delay in requesting
15         joinder; (4) whether joinder is intended solely to defeat federal
16         jurisdiction; (5) whether the claims against the new defendant appear
           valid; and (6) whether denial of joinder will prejudice the plaintiff.
17
18   Palestini v. Gen. Dynamics Corp., 193 F.R.D. 654, 658 (S.D. Cal. 2000) (citing
19   Clinco, 41 F. Supp. 2d at 1082). When considered as a whole, these factors weigh in
20   favor of allowing the TAC. The Court addresses each factor in turn.
21                   a. Whether Guillaume and Zwerling Would Be Joined Under
22                      Rule 19(a) as needed for just adjudication
23         The first factor considers whether amendment should be permitted to allow
24   joinder of non-diverse defendants under Rule 19. “[Rule] 19 requires joinder of
25   persons whose absence would preclude the grant of complete relief, or whose absence
26   would impede their ability to protect their interests or would subject any of the parties
27   to the danger of inconsistent obligations.” Clinco, 41 F. Supp. 2d at 1082; Fed. R. Civ.
28   P. 19(a). Importantly, “amendment under § 1447(e) is a less restrictive standard than




                                                 7
Case 2:20-cv-01314-ODW-SK Document 28 Filed 07/20/20 Page 8 of 12 Page ID #:546




 1   for joinder under [Rule 19].” IBC Aviation Servs., Inc., 125 F. Supp. 2d at 1012. This
 2   factor favors joinder “when failure to join will lead to separate and redundant actions.”
 3   Id. at 1011. It weighs against joinder when the “defendants are only tangentially
 4   related to the cause of action or would not prevent complete relief.” Id. at 1012; see
 5   also Boon v. Allstate Ins. Co., 229 F. Supp. 2d 1016, 1022 (C.D. Cal. 2002) (looking
 6   for a “high degree of involvement by the defendant in the occurrences that gave rise to
 7   the plaintiff’s cause of action”).
 8         Sanvelian alleges five claims against Ryder and one claim for harassment in
 9   violation of the FEHA against Zwerling, Guillaume, and Ryder jointly—all of which
10   arise out of the same facts and implicate the same legal issues. (See generally TAC.)
11   Sanvelian’s claims all derive from allegations that Guillaume and Zwerling did
12   nothing when Sanvelian reported incidents of harassment and threats by his
13   coworkers.    (See TAC ¶¶ 16–23.)       Sanvelian argues that it is their “action and
14   inactions that give rise to the entire matter.” (Opp’n MTD 8.) Sanvelian’s allegations
15   demonstrate that these parties are more than tangentially related.
16         Nevertheless, Ryder asserts that Zwerling and Guillaume are not necessary
17   parties because their actions and liability are imputed to Ryder under the doctrine of
18   respondeat superior. (MTD 6 (citing Munoz v. Walmart Inc., No. 2:19-CV-08333-
19   ODW (JPRx), 2020 WL 91499, at *2 (C.D. Cal. Jan. 8, 2020)).) However, while only
20   employers may be liable for certain claims, like FEHA discrimination, the California
21   Supreme Court has expressly held that supervisors can be individually liable for a
22   FEHA harassment claim. See Reno v. Baird, 18 Cal. 4th 640, 659 (1998); see also
23   Page v. Super. Ct., 31 Cal. App. 4th 1206, 1212 (1995) (“As to supervisors . . . the
24   language     of   FEHA is      unambiguous      in   imposing       personal   liability   for
25   harassment . . . in violation of FEHA.”). Thus, Sanvelian may pursue an independent
26   cause of action for harassment directly against Guillaume and Zwerling. Forcing
27   Sanvelian to pursue such claims separately in state court would lead to redundancy;
28   therefore, this factor weighs in favor of permitting the joinder.




                                                 8
Case 2:20-cv-01314-ODW-SK Document 28 Filed 07/20/20 Page 9 of 12 Page ID #:547




 1                   b. Statute of Limitations
 2         Sanvelian and Ryder agree that a state action against Zwerling and Guillaume
 3   would not be time-barred. (See MTD 7; Opp’n MTD 8–9.) Consequently, this factor
 4   does not favor the amendment. Clinco, 41 F. Supp. 2d at 1083. Nevertheless, courts
 5   may permit joinder of non-diverse defendants even where a statute of limitations has
 6   not run because “requiring [the plaintiff] to litigate essentially the same issues in two
 7   forums would be a waste of judicial resources and risks inconsistent results.” IBC
 8   Aviation Servs., Inc., 125 F. Supp. 2d at 1012.
 9                   c. Delay in Seeking Joinder
10         When determining whether to allow an amendment that joins a non-diverse
11   party, courts consider whether the amendment was timely. Clinco, 41 F. Supp. 2d at
12   1083 (citing Lopez v. Gen. Motors Corp., 697 F.2d 1328, 1332 (9th Cir. 1983))
13   (finding the amendment timely when the plaintiff filed it less than six weeks after
14   removal). Sanvelian filed his Complaint on October 29, 2019, and the FAC on
15   October 31, 2019—both of which included Zwerling and Guillaume as defendants.
16   (See generally Compl.; FAC.) On January 30, 2020, Sanvelian dropped the claims
17   against Zwerling and Guillaume in the SAC.           (See generally SAC.)     Sanvelian
18   reinstated the claims against them in the TAC less than two weeks after filing the SAC
19   and only two days after Ryder’s removal. (See generally TAC). Based on this history,
20   Sanvelian added the claims against Zwerling and Guillaume without unreasonable
21   delay after Ryder removed the case. See, e.g., Boon, 229 F. Supp. 2d at 1023 (finding
22   that plaintiffs did not unreasonably delay in filing their amended complaint less than
23   three months after the original complaint and less than one month after removal).
24   Therefore, this factor weighs in favor of permitting the joinder.
25                   d. Motive for Joinder
26         The presence of Guillaume and Zwerling will defeat the Court’s diversity
27   jurisdiction and require a remand to state court; therefore, the Court must “look with
28   particular care” at Sanvelian’s motive for seeking joinder. Desert Empire Bank, 623




                                                 9
Case 2:20-cv-01314-ODW-SK Document 28 Filed 07/20/20 Page 10 of 12 Page ID #:548




  1   F.2d at 1376.    Ryder contends that Sanvelian has nothing to gain from adding
  2   Zwerling and Guillaume as defendants other than defeating diversity jurisdiction.
  3   (See MTD 8.) On the other hand, Sanvelian argues that the individuals’ actions are
  4   “key to [his] claims” and he should be allowed to amend to “add the defendants
  5   necessary to prosecute those claims.” (Opp’n MTD 9.) Ultimately, “Defendant’s
  6   view of Plaintiff’s motive is no more compelling than Plaintiff’s explanation of [his]
  7   motive, and Plaintiff’s preference for state court is no less honorable than Defendant’s
  8   for federal court.”    Oettinger v. Home Depot, No. C 09-01560 CW, 2009 WL
  9   2136764, at *3 (N.D. Cal. July 15, 2009). Therefore, this factor is neutral.
 10                   e. Validity of Claims
 11         Ryder argues that Sanvelian failed to state any viable claim for harassment
 12   against either Guillaume or Zwerling as a matter of law. (See MTD 9.) Ryder may be
 13   correct that the allegations in the TAC would not survive a motion to dismiss;
 14   however, Ryder misconstrues the standard that applies under the § 1447(e) factor
 15   analysis. (See Reply MTD 6.)
 16         Under § 1447(e) “[t]he existence of a facially legitimate claim against the
 17   putative defendant weighs in favor of permitting joinder.” Taylor v. Honeywell Corp.,
 18   No. C 09-4947 SBA, 2010 WL 1881459, at *3 (N.D. Cal. May 10, 2010).                 “In
 19   considering the validity of plaintiff’s claims, the [c]ourt need only determine whether
 20   the claim seems valid which is not the same as the standard in either a motion to
 21   dismiss or a motion for summary judgment.” Avellanet v. FCA US LLC, No. CV
 22   19-7621-JFW (KSx), 2019 WL 5448199, at *3 (C.D. Cal. Oct. 24, 2019) (emphasis
 23   added) (internal quotation marks omitted). Rather, to succeed under this factor, the
 24   “defendant must establish that plaintiff could not amend his complaint to add
 25   additional allegations correcting any deficiencies.” Amper v. Ashley Furniture Indus.,
 26   No. CV 15-8274-JFW (JPRx), 2015 WL 8783538, at *2 (C.D. Cal. Dec. 15, 2015).
 27         Sanvelian alleges harassment in violation of the FEHA against Zwerling and
 28   Guillaume. (TAC ¶¶ 39–51.) Ryder contends that Sanvelian’s factual allegations in




                                                 10
Case 2:20-cv-01314-ODW-SK Document 28 Filed 07/20/20 Page 11 of 12 Page ID #:549




  1   the TAC are insufficient to state a claim under FEHA. (MTD 9.) However, Ryder
  2   does not establish that Sanvelian could not amend his complaint again to cure any
  3   deficiencies. Therefore, this factor favors joinder. See, e.g., Jackson v. Dollar Tree
  4   Distrib., Inc., No. CV 18-2302 PSG (SKx), 2018 WL 2355983, at *6 (C.D. Cal. May
  5   23, 2018) (finding in favor of joinder where one potentially valid claim existed).
  6                   f. Prejudice
  7         With respect to this final factor, denying the joinder would force Sanvelian “to
  8   choose between pursuing a parallel action in state court involving redundant litigation
  9   arising out of the same facts and legal issues, or foregoing [his] potential claims.”
 10   Falcon v. Scottsdale Ins. Co., No. CV 06-122-FVS, 2006 WL 2434227, at *4 (E.D.
 11   Wash. Aug. 21, 2006); IBC Aviation Servs., Inc., 125 F. Supp. 2d at 1013. As
 12   discussed above, Sanvelian may seek to hold Guillaume and Zwerling individually
 13   liable for harassment under the FEHA.           If Sanvelian had to litigate this issue
 14   separately in state court, it “would be a waste of judicial resources.” IBC Aviation
 15   Servs., Inc., 125 F. Supp. 2d at 1012. Furthermore, allowing the amendment and
 16   joinder would not prejudice Ryder this early in litigation, particularly as discovery has
 17   not yet begun. Id. at 1013 (finding no prejudice towards defendant when discovery
 18   had yet to begin). Accordingly, this factor weighs in favor of permitting the joinder.
 19                   g. Conclusion as to the §1447(e) Factors
 20         On balance, the Court determines that it would have granted Sanvelian leave to
 21   file the TAC under § 1447(e). Thus, the Court deems the TAC the operative complaint
 22   and DENIES Ryder’s Motion to Dismiss or Strike the TAC.
 23   B.    Motion to Remand
 24         Sanvelian argues that Ryder’s removal of the SAC was procedurally and
 25   substantively improper. (MTR 1.) However, even assuming removal was proper,
 26   Sanvelian subsequently filed the TAC, which the Court accepts as the operative
 27   complaint for the reasons stated above. The TAC adds two non-diverse Defendants,
 28   Guillaume and Zwerling, destroying complete diversity and the Court’s jurisdiction.




                                                 11
Case 2:20-cv-01314-ODW-SK Document 28 Filed 07/20/20 Page 12 of 12 Page ID #:550




  1   See 28 U.S.C. § 1332(a); Exxon Mobil Corp., 545 U.S. at 553 (“[T]he presence . . . of
  2   a single plaintiff from the same State as a single defendant deprives the district court
  3   of original diversity jurisdiction . . . .”).   Accordingly, the Court GRANTS
  4   Sanvelian’s Motion to Remand.
  5                                    V.    CONCLUSION
  6         For the reasons discussed above, the Court DENIES Defendant Ryder’s Motion
  7   to Dismiss or Strike Sanvelian’s TAC. (ECF No. 14.) Further, the Court GRANTS
  8   Sanvelian’s Motion to Remand and REMANDS this action to the Superior Court of
  9   California, County of Los Angeles, Stanley Mosk Courthouse, 111 N. Hill Street, Los
 10   Angeles, CA 90012, No. 19STCV38794. (ECF No. 15.) All dates and deadlines are
 11   VACATED. The Clerk of the Court shall close the case.
 12
 13         IT IS SO ORDERED.
 14
 15         July 20, 2020
 16
 17                                ____________________________________
 18                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                 12
